       Case 2:20-cv-01591-GEKP Document 25 Filed 02/11/21 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ZHAOJIN DAVID KE,
               Plaintiff                               CIVIL ACTION

             v.

LIBERTY MUTUAL INSURANCE
COMPANY,                                              No. 20-1591
              Defendant

                                       ORDER

      AND NOW, this 11th day of February, 2021, upon consideration of Mr. Ke's Second

Amended Complaint Regarding Count II (Doc. No. 20), and Defendant's Motion to Dismiss the

Second Amended Complaint (Doc. No. 23), it is ORDERED that Defendant's Motion (Doc. No.

23) is DENIED.




                                           1
